DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Cross Reference to Related Applications
2.	This application is a continuation of Application No. 15/475,057, filed March 30, 2017, which claims priority to Korean Patent Application No. 10-2016-0038337, filed on 03/30/2016, the entire disclosures of which are incorporated by reference.

                                                                     Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

      Claims status
5.	This office action is a response to an application filed on 07/31/2020 in which claims 1-20 are pending for examination.

                                             Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/31/2020.

                                                              Drawings
7.	The Examiner contends that the drawings submitted on 07/31/2020 are acceptable for examination proceedings.

                                                         Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,736,103 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,736,103 B2) both disclose the method relates to increasing the amount of Multimedia Broadcast Multicast Services (MBMS) according to the increasing demand in MBMS, using an MBMS dedicated carrier, in a mobile communication system. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,736,103 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 11 of Patent No. US 10,736,103 B2).
Claim
Instant Application No. 16/947,436 (limitations)
Patent No. US 10,736,103 B2 (limitations)
Claim
1
 A method by a terminal in a wireless communication system, the method comprising: 
receiving first system information, from a base station, the first system information including first information on multimedia broadcast multicast 
receiving second system information for the MBMS dedicated carrier in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information.

receiving first system information including first information and second information, from a base station, based on a first system information 
receiving second system information for the MBMS dedicated carrier in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information, based on a second SI-RMTI that is used for the MBMS dedicated carrier, wherein non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBMS dedicated carrier.




































Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
11.	Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2015/0381378 A1), hereinafter “Zhang’378” in view of Zhang et al. (US 2012/0213130 A1), hereinafter “Zhang’130”.
Regarding claim 1, Zhang’378 discloses a method by a terminal in a wireless communication system (Figs. 8A-8B, 9, 10, service continuity with evolved multimedia broadcast multicast service support on a non-self-standing carrier), the method comprising: 
receiving first system information (paragraphs [0066], [0072], [0075], [0083], SIB 15), from a base station (Figs. 8A-8B, 9, 10), the first system information including first information (paragraphs [0072], [0075], [0083], SIB 15 on a base carrier) on multimedia broadcast multicast services (MBMS) service area identifications (SAIs) of carriers (paragraphs [0072], [0075], [0083], MBMS SAIs of the current freq and each neighbor freq) and second information (paragraphs [0072], [0075], [0083], non-self-standing carrier) indicating whether each of the carriers is an MBMS dedicated carrier (paragraphs [0072], [0075], [0083], dedicated MBSFN carrier) or an MBMS normal carrier (paragraphs [0072], [0075], [0083], base carrier) ; and 
receiving second system information (paragraphs [0066], SIB 13) for the MBMS dedicated carrier (paragraphs [0072], [0075], [0083], non-self-standing carrier) in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information (paragraph [0066], based on SIB 13, UE may acquire MBMS Area Configuration message on MCCH).
 (Fig. 25, paragraphs [0066], [0072], [0075], [0083]) [Note: Assuming Arguendo that Zhang’378 does not explicitly disclose or strongly suggest: “receiving second system information for the MBMS dedicated carrier in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information”], Zhang’130 from the same or similar field of endeavor explicitly discloses receiving second system information for the MBMS dedicated carrier (Fig. 7, paragraphs [0092], [0093], [0103], SIB 13 in the primary carrier to include information for secondary carrier) in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information (Fig. 7, paragraphs [0092], [0093], [0103], SIB 13 info for available secondary carrier included in dedicated control signals transmitted from the network entity on the primary carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving second system information for the MBMS dedicated carrier in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information” as taught by Zhang’130, in the system of Zhang’378, so that it would provide carrier aggregation techniques to enhance Evolved Multimedia Broadcast Multicast Service (eMBMS) using multiple carriers of a wireless communications system (Zhang’130, paragraph [0018]).

Regarding claim 2, Zhang’378 discloses the first system information further includes at least one frequency information for the MBMS dedicated carrier (paragraphs [0072], [0075], [0083], dedicated MBSFN carrier) or the MBMS normal carrier (paragraphs [0072], [0075], [0083], base carrier).
Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

12.	Claims 3, 4, 5, 8, 9, 10, 13, 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2015/0381378 A1), hereinafter “Zhang’378” in view of Zhang et al. (US 2012/0213130 A1), hereinafter “Zhang’130” in view of Yang et al. (US 2017/0164407 A1), hereinafter “Yang”.
Regarding claim 3, Zhang’378 in view of Zhang’130 disclose the method according to claim 1.
Neither Zhang’378 nor Zhang’130 explicitly discloses “the first system information is received based on a first system information radio network temporary identifier (SI-RNTI), and wherein the second system information is received based on a second SI-RNTI that is used for the MBMS dedicated carrier”.
However, Yang from the same or similar field of endeavor discloses the first system information is received based on a first system information radio network temporary identifier (SI-RNTI) (paragraphs [0059], [0112], if the PDCCH is for system information (more specifically, a system information block (SIB)), a system information RNTI (SI-RNTI) may be masked to the CRC), and wherein the second system information is received based on a second SI-RNTI that is used for the MBMS dedicated carrier (paragraphs [0059], [0112], in order to support a type of the MBMS dedicated carrier and reduce complexity according to the decoding burden of a UE, it may consider a method of transmitting the SIB and/or the PDCCH for MBMS transmission-related control signaling of a specific cell (e.g., Scell) via a different cell (e.g., Pcell) (cross-CC) in carrier aggregation (CA) situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first system information is received based on a first system information radio network temporary identifier (SI-RNTI), and wherein the second system information is received based on a second SI-RNTI that is used for the MBMS dedicated carrier” as taught by Yang, in the combined system of Zhang’378 and Zhang’130, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast (Yang, paragraph [0004]).

Regarding claim 4, Zhang’378 in view of Zhang’130 disclose the method according to claim 1.
Neither Zhang’378 nor Zhang’130 explicitly discloses “non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBMS dedicated carrier”.
However, Yang from the same or similar field of endeavor discloses non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBMS dedicated carrier (paragraphs [0113], [0164], [0165], solution 2-3 according to the present invention corresponds to a method of transmitting M-PDCCH for non-Pcell via a normal subframe (not configured as MBSFN subframe)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBMS dedicated carrier” as taught by Yang, in the combined system of Zhang’378 and Zhang’130, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast multicast service and updated control information in a wireless communication system in which a plurality of cells are carrier-aggregated and an apparatus therefor (Yang, paragraph [0004]).

Regarding claim 5, Zhang’378 in view of Zhang’130 disclose the method according to claim 1.
Neither Zhang’378 nor Zhang’130 explicitly discloses “receiving the second information further comprises: identifying whether the data for the MBMS is to be received on the MBMS dedicated carrier based on the first system information; and receiving the second system information on the MBMS dedicated carrier, in case that the data for the MBMS is received on the MBMS dedicated carrier is identified”.
However, Yang from the same or similar field of endeavor discloses receiving the second information further comprises: identifying whether the data for the MBMS is to be received on the MBMS dedicated carrier based on the first system information; and receiving the second system information on the MBMS dedicated carrier, in case that the data for the MBMS is received on the MBMS dedicated carrier is identified (paragraphs [0110], [0113], [0116], [0123], [0154], [0165], supporting carrier aggregation (CA) of a plurality of cells, MBMS has a structure that control signaling such as PMCH (carrying multicast data, control information-related logical channel (i.e., MTCH), MCCH, etc.), PDCCH (e.g., PDCCH masked with M-RNTI) indicating the changes of system information (or, SIB) (e.g., SIB13) for setting various control information/parameters (e.g., (MBSFN) transmission SF and period) necessary for transmitting the PMCH and specific information/parameter (e.g., contents included in MCCH) is transmitted according to a cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving the second information further comprises: identifying whether the data for the MBMS is to be received on the MBMS dedicated carrier based on the first system information; and receiving the second system information on the MBMS dedicated carrier, in case that the data for the MBMS is received on the MBMS dedicated (Yang, paragraph [0004]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.
Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/           Primary Examiner, Art Unit 2414